Citation Nr: 0126847	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, presently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service connected 
disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2001 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2001, the veteran appeared at a hearing before a RO 
hearing officer.  A transcript of this hearing has been 
associated with the claims folder.  

The issue of entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability is the subject of the REMAND below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's present bronchial asthma is manifested by 
subjective complaints of daily asthma attacks, shortness of 
breath, tightness in her chest, and chronic cough.

3.  The evidence does not show a FEV-1 of 40- to 50-percent 
of predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The diagnostic criteria for an increased rating for bronchial 
asthma, currently evaluated as 30 percent disabling, are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.97 Diagnostic Code 
6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
increased rating prior to July 21, 1997.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, McQueen 
v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA and private treatment records.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient 
treatment have been associated with the claims folder.  In 
addition, private medical records have been associated with 
the claims folder.  As VA has secured all medical records 
that the veteran has identified as pertinent to her claim, 
VA's duty to assist the claimant in this regard is satisfied.  
See 38 U.S.C.A. § 5103A.  

The veteran has been afforded VA examination in conjunction 
with her claim addressing the severity of her service 
connected asthma.  Accordingly, those aspects of the "duty 
to assist" are satisfied.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for her to substantiate her claim, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Additionally, 
the veteran has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with her claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 


I.  Evidentiary Background

The evidence shows that the veteran received fee-basis 
treatment for her bronchial asthma at the Atlanta Allergy 
Clinic.  In addition, she also received regular periodic 
allergy shots for nonservice connected allergies at the 
Atlanta Allergy Clinic.  A September 1999 outpatient 
treatment record indicates that she felt that her condition 
was fair.  She indicated that she had not been hospitalized 
for her asthma, nor had she been to the ER.  She reported 
nighttime symptoms four times per week and had missed 6 days 
at work.  She had symptoms before exercise even though she 
had used her inhaler before exercise.  She used Albuterol and 
Proventil every 4 hours.  She had not been on a steroid since 
her last visit.  She reported asthma symptoms 16 days a 
month.  A spiromety report indicates that the veteran had a 
FEV-1 of 96 percent predicted and an FEV-1/FVC of 91 percent 
predicted.

A November 1999 outpatient treatment record from the Atlanta 
Allergy Clinic indicates that the veteran felt that her 
condition was fair.  She reported nighttime symptoms five 
times per week and had missed 6 days of work.  She had 
symptoms before exercise even though she had used her inhaler 
before exercise.  She used Albuterol and Proventil 8 times 
per day.  She reported asthma symptoms 20 days a month.  A 
spiromety report indicates that the veteran had an FEV-1 of 
96 percent predicted and an FEV-1/FVC of 90 percent 
predicted.  The testing was repeated with findings of an FEV-
1 of 101 percent predicted and an FEV-1/FVC of 93 percent 
predicted.  

A January 2000 outpatient treatment record from the Atlanta 
Allergy Clinic indicates that the veteran felt that her 
condition was fair.  She indicated that she had not been 
hospitalized for her asthma, nor had she been to the ER.  She 
reported nighttime symptoms 9 times a month and had not 
missed any work or school.  She had symptoms before exercise 
even though she had used her inhaler before exercise.  She 
used Albuterol 4 times per day.  She had not been on a 
steroid since her last visit.  She reported asthma symptoms 
25 days a month.  A spiromety report indicates that the 
veteran had an FEV-1 of 102 percent predicted and an FEV-
1/FVC of 93 percent predicted.  

A July 2000 outpatient treatment record from the Atlanta 
Allergy Clinic indicates that the veteran felt that her 
condition was fair.  She indicated that she had not been 
hospitalized for her asthma, nor had she been to the ER.  She 
reported nighttime symptoms of coughing 12 times per month.  
She had symptoms before exercise even though she had used her 
inhaler before exercise.  She used Albuterol and Serevent 
twice per day.  She had not been on a steroid since her last 
visit.  She reported asthma symptoms 8 days a month.  The 
examiner noted that the veteran had done well since her last 
visit.  A spiromety report completed indicates that the 
veteran had an FEV-1 of 101 percent predicted and an FEV-
1/FVC of 93 percent predicted.  

A July 2000 letter from the veteran's treating physician at 
the Atlanta Allergy Clinic indicates that she was doing 
fairly well overall.  She had experienced no acute 
exacerbations of her asthma and had no ER visits or 
hospitalizations.  The veteran had reported nocturnal 
symptoms one or two times per month and used her Albuterol 
two to three times per week.  She was to been seen in 6 
months.  A separate letter from the veteran's physician, also 
dated in July 2000, indicates that the veteran had a 
sensitivity to dust.  As her work area was dusty, the 
physician opined that a transfer to a less dusty area was 
medically necessary.  

A January 2001 outpatient treatment record from the Atlanta 
Allergy Clinic indicates that the veteran felt that her 
condition was fair.  She indicated that she had not been 
hospitalized for her asthma, nor had she been to the ER.  She 
reported nighttime symptoms of coughing 7 times per month.  
She reported that she had missed 9 days of work since her 
last visit; however, only three of these days were due to 
asthma.  She had symptoms before exercise even though she had 
used her inhaler before exercise.  She used Albuterol twice 
per day.  She had not been on a steroid since her last visit.  
She reported asthma symptoms 20 days a month.  A January 2001 
spiromety report completed indicates that the veteran had an 
FEV-1 of 96 percent predicted and an FEV-1/FVC of 93 percent 
predicted.  

In February 2001, the veteran was afforded a VA compensation 
and pension examination by a private physician.  The 
examining physician indicated that the veteran complained of 
some tightness in her chest and shortness of breath.  She 
indicated that she could walk about a half a block on level 
ground and one flight of stairs.  She had gained about 30 
pounds over the past 7 years and complained of cough 
productive of reddish-yellowish sputum with a bloody nasal 
drainage and cough.  She also complained of chronic shortness 
of breath and a chronic cough.  The examination report 
indicates that her asthmatic symptoms occurred 5-6 times per 
day.  Present medications included Flovent inhaler and a 
cough medication.   In addition, she received allergy shots 
every other week.  Pre-bronchodilator pulmonary function 
testing revealed an FEV-1 of 53 percent predicted and an FEV-
1/FVC of 75 percent predicted.  Post-bronchodilatory 
pulmonary function testing revealed an FEV-1 of 59 percent 
predicted and an FEV-1/FVC of 79 percent predicted.  The 
examiner noted that the veteran's effort was good.  Chest x-
ray was within normal limits.  

In June 2001, the veteran appeared at a hearing before a RO 
hearing officer.  The veteran testified that she had lost her 
job at the Bank of America.  She also indicated that she had 
to leave her job at the City of Atlanta due to medical 
problems related to asthma.  She reported that she was denied 
a job at the Postal Service due to her asthma.  She reported 
daily asthma attacks.  Just walking would bring these 
attacks.  During an attack she would feel shortness of breath 
and tightness in her chest.  Her inhaler relieves her 
symptoms.  She reported that she received weekly allergy 
shots.  She reported that she had never been fired from a 
job, but she would voluntarily quit after being warned that 
excessive absences would result in termination.  The veteran 
stated that her asthma caused her to miss work three or four 
times a week.  She had started a job in March 2001 and had 
already received verbal warnings due to taking time off to 
receive medical treatment.  The veteran's cousin indicated 
that the veteran had asthma attacks four times a day and used 
an inhaler eight times a day.  The veteran indicated that she 
had never been hospitalized nor taken to the emergency room 
due to her asthma.  

A June 2001 spiromety report completed by the Atlanta Allergy 
Clinic indicates that the veteran had an FEV-1 of 81 percent 
predicted and an FEV-1/FVC of 104 percent predicted.  

A June 2001 statement from the veteran's physician indicates 
that the veteran was using a corticosteroid in the form of 
Flovent 110 mg, 2 puffs, twice daily.  Another statement from 
the Atlanta Allergy Clinic received in June 2001 indicates 
that the veteran was taking a course of Prednisone for an 
acute exacerbation of her asthma.    

II.  Analysis

Service connection for bronchial asthma was established by 
means of a February 1997 rating action as, after giving the 
veteran the benefit of the doubt, the RO found that the 
veteran's pre-existing asthmatic condition was aggravated by 
her active service.  A 10 percent disability rating was 
assigned effective April 1, 1992, the day after the veteran 
separated from active duty.  The veteran perfected a timely 
appeal of this disability evaluation.  By means of an October 
1999 rating action, a 30 percent disability evaluation was 
assigned effective August 27, 1999.  The veteran continued to 
express disagreement with the assignment of this disability 
evaluation.  Following an August 2000 Board Remand, the RO 
issued an August 2000 rating action which held that a 30 
percent disability evaluation was warranted from April 1, 
1992.  Subsequently, the veteran submitted an August 2000 
statement wherein she expressed satisfaction with her 
disability evaluation and she withdrew her claim for 
increased compensation.    

After she filed a claim for increased compensation in October 
2000, the RO issued a March 2001 rating action which, inter 
alia, denied a rating in excess of 30 percent for the 
veteran's bronchial asthma.  The veteran appeals this rating 
action and claims that this disability is more severe than 
currently evaluated and that an increased disability rating 
is warranted.  After a review of the evidence, the Board 
finds that the veteran's contentions are not supported by the 
evidence.  Accordingly, her claim fails.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's current bronchial asthma is evaluated under 
Diagnostic Code 6602. Under these criteria, a 30 percent 
disability rating contemplates FEV-1 of 56- to 70-percent of 
predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational 
or oral bronchodilator therapy; or inhalational anti-
inflammatory medication.  A 60 percent disability rating is 
appropriate for FEV-1 of 40- to 50-percent of predicted; FEV-
1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97 (2001).  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  After a review of the evidence, the Board finds that 
the diagnostic criteria for an increased rating for the 
veteran's bronchial asthma are not met in the present case.  
As set forth above, the evidence does not show that the 
veteran's bronchial asthma is manifested by FEV-1 of 40- to 
50-percent of predicted or FEV-1/FVC of 40 to 55 percent as 
contemplated by an increased rating of 60 percent.  
Similarly, while the evidence shows that the veteran has 
sought frequent treatment at the Atlanta Allergy Clinic, this 
treatment has been for her allergies as well as her bronchial 
asthma.  The evidence does not show at least monthly visits 
to a physician for required care of exacerbations.  On the 
contrary, the evidence shows recent treatment for her asthma 
approximately once every six months.  The veteran has not 
been hospitalized nor has she sought emergent treatment at an 
emergency room for her asthma.  Additionally, the evidence 
also does not show intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
While a recent statement from the Atlanta Allergy Clinic 
indicates that the veteran was taking a course of Prednisone 
for an acute exacerbation, the evidence does not show she has 
undergone intermittent courses of systemic corticosteroids at 
a frequency contemplated by an increased disability rating.  
The Board notes that the evidence shows that the veteran was 
using a Flovent inhaler on a daily basis; however, as this 
medication is not a systemic (oral or parenteral) 
corticosteroid, use of this medication will not satisfy the 
criteria for an increased disability rating.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for bronchial asthma 
as the evidence does not show that the veteran's bronchial 
asthma is manifested by a FEV-1 of 40- to 50-percent of 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Accordingly, the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.97 Diagnostic Code 6602 (2001).


ORDER

An increased disability rating for bronchial asthma, 
currently evaluated as 30 percent disabling, is denied.



REMAND

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a veteran in developing a claim for VA compensation to 
include providing assistance in obtaining evidence necessary 
to the substantiate the claim and providing a medical 
examination or opinion when such is necessary to decide the 
claim.  38 U.S.C.A. §§ 5100-5107; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This includes a duty to obtain records in the 
custody of a Federal department or agency.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)).  
The claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from Federal agency or 
department custodians and must authorize the release of 
existing records in a form acceptable to the custodian or 
agency holding the records.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(2)(i) and 
(ii)).  

In the present case, an undated statement from the U.S. 
Office of Personnel Management (OPM) indicates that the U.S. 
Post Service (USPS) had determined that the veteran was not 
qualified for a position of Mark Up Clerk because of a 
medical or physical condition that presented an unacceptable 
safety and health risk and was likely to adversely affect her 
ability to perform the full range of duties required for the 
position.  However, a copy of the medical records or 
examination reports used in making this determination do not 
appear to be associated with the claims folder.  As these 
medical records are potentially probative in ascertaining 
whether the veteran is unemployable due to service connected 
disability, they must be retained and associated with the 
claims folder.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain copies of the 
medical evidence relied upon by the USPS 
in determining that the veteran was 
unable to perform the duties of a mail 
handler and associate these records with 
her claims folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed in 
full.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, she should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 


